DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on July 5, 2021.  These drawings are approved.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 11,095,053. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the claimed limitations of the current case are being claimed within the claims of the United States Patent 11,095,053 (see below)


Claimed Invention
United States Patent 11,095,053
1.     A tool-less terminal block, comprising: an insulated base, having a cavity formed therein and a slot formed on the insulated base and communicating to the cavity; a turning part, pivotally coupled to the insulated base; a conductive terminal, fixed to the bottom of the slot: and a spring clamp, accommodated in the cavity and disposed at the top of the conductive terminal, and having a movable elastic arm pressing on the conductive terminal to seal the slot and a link rod extending from the movable elastic arm and fixed to the turning part and operable together with the turning part; wherein, when the turning part is rotated to a released position, the link rod is pulled by the turning part to drive the movable elastic arm away from the conductive terminal and open the slot, 

wherein the turning part is rotated between a locked position and the released position, and when the turning part is rotated to the locked position, the link rod is not pulled by the turning part, so that the movable elastic arm presses on the conductive terminal and seals the slot and resumes its original position,


wherein the spring clamp is a U-shaped spring plate having the movable elastic arm at an end of the U-shaped spring plate and an elastic positioning wall formed at the other end of the U-shaped spring plate,



wherein the cavity has a U-shaped groove formed on an inner wall thereof, and the conductive terminal has a stopper plate extending upwardly, and the middle of the U-shaped spring plate is embedded into the U-shaped groove, and the elastic positioning wall is blocked and positioned by the stopper plate, 



wherein the stopper plate is disposed between the turning part and the spring clamp, and the turning part is blocked and positioned by the stopper plate, and 



wherein the elastic positioning wall has a long groove formed at an end thereof, and the link rod is passed into the long groove.


2. The tool-less terminal block as claimed in claim 1, wherein the turning part is rotated between a locked position and the released position, and when the turning part is rotated to the locked position, the link rod is free from pulling by the turning part, the movable elastic arm presses on the conductive terminal and seals the slot to return to an original position.

6. The tool-less terminal block as claimed in claim 1, wherein the spring clamp comprises a U-shaped spring plate, the U-shaped spring plate has the movable 

7. The tool-less terminal block as claimed in claim 6, wherein the cavity has a U-shaped
groove disposed on an inner wall thereof, and the conductive terminal has a stopper plate
extended upward, and a middle part of the U-shaped spring plate is embedded into the U-shaped
groove, and the elastic positioning wall is blocked and positioned by the stopper plate.

8. The tool-less terminal block as claimed in claim 7, wherein the stopper plate is
disposed between the turning part and the spring clamp, and the turning part is blocked and
positioned by the stopper plate.

9. The tool-less terminal block as claimed in claim 6, wherein the elastic positioning
wall has an elongated groove disposed on an end thereof, and the link rod passes through the
elongated groove.



4.     The tool-less terminal block as claimed in claim 3, wherein a notch is disposed on the top wall between the front sidewall and the two pivot holes, and the turning part has a handle storable to the notch, and a locked position is when the handle is stored in the notch.
4.     The tool less terminal block as claimed in claim 4, wherein the turning point has two L-shaped hook blocks accommodated in the through slot and disposed between the front sidewall and the two pivot holes, and a T-shaped bump is extended from an end of the link rod and engaged with the two L-shaped hook blocks.
5.     The tool less terminal block as claimed in claim 4, wherein the turning point has two L-shaped hook blocks accommodated in the through slot and disposed between the front sidewall and the two pivot holes, and a T-shaped bump is extended from an end of the link rod and engaged with the two L-shaped hook blocks.
5.   The tool-less terminal block as claimed in claim 1, wherein the link rod is forming by cutting the U-shaped spring plate and reversely folding the U-shaped spring plate to the outside.
10. The tool-less terminal block as claimed in claim 9, wherein the link rod is configured in a manner of cutting the U-shaped spring plate and reversely folding the U-shaped spring plate outward.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kollmann et al (Pub Num 2014/0370740, herein referred Kollmann).  Kollmann discloses an improved tool less terminal (Figs 1-8) having improved in terms of the force effect of the operating lever on the terminal (Paragraph 8).  Specifically, with respect to claim 1, Kollmann discloses a tool-less terminal block (1, Fig 1) comprising an insulated base (2), having a cavity (inner area of 2) formed therein and a slot (7) formed on the insulated base (2) and communicating to the cavity (inner area of 2), a turning part (8) pivotally coupled to the insulated base (2, Paragraph 35),  a conductive terminal (5) fixed to the bottom of the slot (7, Paragraph 33) and a spring clamp (4) accommodated in the cavity (inner area of 2) and disposed at the top of the conductive terminal (5, Paragraph 32), and having a movable elastic arm (11) pressing on the conductive terminal (5) to seal the slot (7) and a link rod (6) extending from the movable elastic arm (11) and fixed to the turning part (8) and operable together with the turning part (8) wherein, when the turning part (8) is rotated to a released position (Fig 5), wherein the link rod (6) is pulled by the turning part (8) to drive the movable elastic arm (11) away from the conductive terminal (5) and open the slot (7, Fig 5).  With respect to claim 2, Kollmann discloses that the turning part (8) is rotated between a locked position (Fig 6) and the released position (Fig 5), and when the turning part (8) is rotated to the locked  by the stopper plate (Fig 6, Paragraph 58).  



Allowable Subject Matter
Claims 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The invention deals with a tool less terminal block of claims 1 & 8, comprising the elastic positioning wall having a long groove formed at an end thereof, and the link rod passing into the long groove (claim 9).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Specifically, the cited prior art discloses various terminal blocks having various configurations.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MAYO III whose telephone number is (571)272-1978.  The examiner can normally be reached on M-Thurs (5:30a-3:00p) Fri 5:30a-2p (w/alternating Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/William H. Mayo III/


William H. Mayo III
Primary Examiner
Art Unit 2847
WHM III
January 17, 2022